                         1Michael R. Mordaunt, Esq., Bar No. 66911
                          Lori A. Reihl, Esq., Bar No. 246395
                        2 MORDAUNT, ROUNDY, REIHL & JIMERSON
                          A Professional Law Corporation
                        3 7488 Shoreline Drive, Suite B1
                          Stockton, CA 95219
                        4 Telephone: (209) 473-8732
                          Facsimile: (209) 957-9165
                        5 lreihl@mrrjlaw.com

                         6   Attorneys for Defendants
                             COUNTY OF SAN JOAQUIN
                         7   AND DOMINGO RAGASA, RN

                         8                                    UNITED STATES DISTRICT COURT

                         9                                    EASTERN DISTRICT OF CALIFORNIA
                        10
                              NORLAN PRUDENTE                             )   Case No. 2:20-CV-00482-JAM-DB
                        11                                                )
                                              Plaintiff(s),               )   STIPULATION AND ORDER
                        12                                                )   TO EXTEND EXPERT DISCLOSURE
                              vs.                                         )   DEADLINES
                        13                                                )
                              COUNTY OF SAN JOAQUIN and                   )
                        14    DOES ONE through TWENTY,                    )
                              inclusive.                                  )
                        15                                                )
                                              Defendant(s).

                        16
                        17
                                    Pursuant to the Status (Pre-Trial Scheduling) Order in this action, the current deadline for
                        18
                             expert disclosures is July 16, 2021 and supplemental disclosures is July 30, 2021. (See Docket No.
                        19
                             11.) The parties, through counsel, have stipulated and agreed to a short extension of those
                        20
                             deadlines to allow the parties additional time to complete expert disclosures as follows:
                        21
                                    1. The parties shall make expert witness disclosures under Fed. R. Civ. P. 26(a)(2) by
                        22
                             July 30, 2021.
                        23
                                    2. Supplemental disclosure and disclosure of any rebuttal experts under Fed. R. Civ. P.
                        24
                             26(a)(2)(c) shall be made by August 13, 2021.
                        25
                                    3. All other dates and deadlines in the Status (Pre-Trial Scheduling) Order issued in this
                        26
                             action on September 21, 2020 (Docket No. 11) shall remain the same.
                        27
                             ///
     Mordaunt,          28
    Roundy, Reihl
     & Jimerson
                             ///
7488 Shoreline Drive,
      Suite B1
Stockton, CA 95219
   (209) 473-8732                                                             1

                             STIPULATION AND ORDER TO EXTEND EXPERT DISCLOSURE DEADLINES
                         1

                         2                     July 8, 2021
                             Dated:                            KIM & ASSOCIATES
                         3
                         4                                      By: /s/ James Kim
                                                                    James Kim, Esq.
                         5                                          Attorneys for Plaintiff
                                                                    NORLAN PRUDENTE
                         6

                         7
                         8

                             Dated:            July 8, 2021    LEADER-PICONE & YOUNG, LLP
                         9
                        10                                      By: /s/ Malcolm Leader-Picone
                                                                    Malcolm Leader-Picone, Esq.
                        11                                          Attorneys for Plaintiff
                                                                    NORLAN PRUDENTE
                        12

                        13


                        14   Dated:             July 9, 2021    MORDAUNT, ROUNDY, REIHL & JIMERSON
                        15

                        16                                      By:       /s/ Lori A. Reihl
                                                                      Lori A. Reihl, Esq.
                        17                                            Attorneys for Defendants
                                                                      COUNTY OF SAN JOAQUIN AND
                        18                                            DOMINGO RAGASA, RN
                        19

                        20

                        21

                        22

                        23

                        24

                        25

                              (209) 473-8732
                        26
                        27
     Mordaunt,          28
   Roundy, Reihl
    & Jimerson
7488 Shoreline Drive,
      Suite B1
Stockton, CA 95219
                         1                                               ORDER
                         2
                                    IT IS HEREBY ORDERED that the Status (Pre-Trial Scheduling) Order issued in this
                         3
                             action on September 21, 2020 (Docket No. 11) is modified as follows:
                         4
                                    1. The parties shall make expert witness disclosures under Fed. R. Civ. P. 26(a)(2) by
                         5
                             July 30, 2021.
                         6
                                    2. Supplemental disclosure and disclosure of any rebuttal experts under Fed. R. Civ. P.
                         7
                             26(a)(2)(c) shall be made by August 13, 2021.
                         8
                                    3. All other dates and deadlines in the Status (Pre-Trial Scheduling) Order
                         9
                             (Docket No. 11) shall remain the same.
                        10

                        11

                        12   DATED: July 12, 2021                        /s/ John A. Mendez
                                                                         THE HONORABLE JOHN A. MENDEZ
                                                                         UNITED STATES DISTRICT COURT JUDGE
                        13
                        14

                        15

                        16

                        17

                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27
     Mordaunt,          28
    Roundy, Reihl
     & Jimerson
7488 Shoreline Drive,
      Suite B1
Stockton, CA 95219
   (209) 473-8732                                                            3

                             STIPULATION AND ORDER TO EXTEND EXPERT DISCLOSURE DEADLINES
